Citation Nr: 0026044	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  98-21 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability as being proximately due to or the result of 
service connected disabilities.

2.  Entitlement to an increased rating for the service 
connected residuals of anterior cruciate ligament tear of the 
right knee, currently evaluated as 20 percent disabling.

3.  Entitlement to an evaluation in excess of 10 percent for 
the service connected arthritis of the right knee.

4.  Entitlement to an evaluation in excess of 10 percent from 
June 30, 1997 for the service connected low back disability.

5.  Entitlement to an evaluation in excess of 20 percent from 
January 20, 1998 for the service connected low back 
disability.




REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1977 to March 
1981.  

This appeal arises from a December 1997 rating decision of 
the Lincoln, Nebraska Regional Office (RO) which increased 
the evaluation for the service connected right knee from 10 
percent to 20 percent disabling effective from the date of 
claim in June 1997; granted service connection for low back 
disability and assigned a 10 percent evaluation effective 
from June 1997; and denied entitlement to service connection 
for a psychiatric disability secondary to service connected 
disability.

By rating decision in March 1998, a 20 percent evaluation was 
assigned for the service connected low back disability 
effective from January 20, 1998.  By rating decision in March 
2000, a separate 10 evaluation was assigned for arthritis of 
the right knee.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that unlike 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, as the December 1997 rating action was the 
initial grant of service connection for low back disability 
and the March 2000 rating action was the initial grant of 
service connection for arthritis of the right knee, the Board 
will consider whether a staged rating should be assigned for 
the veteran's service connected low back disability and 
arthritis of the right knee.  In this way, the Court's 
holding in Fenderson will be addressed in the adjudication of 
the veteran's appeal.  Conversely, the claim for a rating in 
excess of 20 percent for the service connected residuals of 
anterior cruciate ligament tear of the right knee relates to 
a grant of disability that extends back to 1983 and thus this 
issue will be handled as an increased rating claim.

The issues of entitlement to an increased rating for the 
service connected residuals of anterior cruciate ligament 
tear of the right knee, currently evaluated as 20 percent 
disabling; entitlement to an evaluation in excess of 10 
percent for the service connected arthritis of the right 
knee; entitlement to an evaluation in excess of 10 percent 
from June 30, 1997 for the service connected low back 
disability; and entitlement to an evaluation in excess of 20 
percent from January 20, 1998 for the service connected low 
back disability are the subject of the remand section of this 
decision.


FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that he currently suffers from a psychiatric disability.

2.  The veteran's claim of entitlement to service connection 
for a psychiatric disability as being proximately due to or 
the result of service connected disability is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability as being proximately due to or the 
result of service connected disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and a psychosis becomes manifest to a 
degree of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection will be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

With regard to the claim for a psychiatric disability, the 
service medical records to include the December 1980 
separation examination are silent relating to complaints, 
findings or diagnoses of such a disability.

In June 1997, the veteran requested service connection for a 
psychiatric disability as being secondary to service 
connected disability.

On VA psychiatric examination in November 1997, it was noted 
that the veteran had difficulty with his right knee to 
include related frustration and depression.  Since injuring 
the right knee in service, continuing disability had been a 
problem and limited his activities.  He described himself as 
a physically active person who was therefore often stressed 
or depressed about his knee.  On examination, the veteran was 
cooperative and neatly dressed and groomed.  Mood and affect 
were unremarkable.  He reported periods of discouragement and 
frustration related to his knee.  Mental content revealed no 
evidence of major disturbance.  Sensorium and mental capacity 
were unremarkable.  Memory was intact for recent and past 
events.  Abstract thinking was good.  The diagnoses were 
alcohol dependence in partial remission and traumatic right 
knee disability.  The examiner commented that the veteran was 
variably discouraged, unhappy and depressed regarding his 
knee with related pain, limitations and disability; however, 
the veteran currently did not meet the criteria for any 
specific mood disorder as he did not have symptoms consistent 
with a specific disability such as dysthymia.

It is the veteran veteran's contention that he currently 
suffers from psychiatric disability that is the result of his 
service connected disabilities, most especially the right 
knee.  Nonetheless, the medical record fails to substantiate 
the presence of a psychiatric disability either currently or 
in service.  In fact, the VA examiner in November 1997 
provided diagnoses that did not include a psychiatric 
disability and then specifically commented that the veteran 
did not meet the criteria for the diagnosis of a psychiatric 
disorder.  There is no medical evidence or opinion to the 
contrary.  In the absence of competent evidence to establish 
the current presence of a claimed disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The only evidence that would support the veteran's claim that 
he currently suffers from a psychiatric disability that is 
related to service is found in his statements; however, lay 
evidence is inadequate to establish a medical diagnosis or a 
medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) of presenting a 
well grounded claim of service connection for a psychiatric 
disorder.  

Due to the fact that the veteran has not presented a well 
grounded claim with regard to the service connection issue, 
there is no duty to assist him in the development of his 
claim.  Although the record shows that in April 1999 the 
Social Security Administration (SSA) requested information 
from VA in relation to the issue of supplemental security 
income, there is simply no evidence which would indicate that 
SSA records, if available, would yield any probative evidence 
in support of the service connection claim, nor has it been 
otherwise contended.  Thus, no useful purpose would be gained 
in further delaying a decision in this case by requesting SSA 
records.  

Likewise, the representative has requested that the Board 
obtain an independent medical opinion (IME) under 38 C.F.R. 
§ 20.901(d).  As the instant claim is not well grounded, the 
Board may not reach the issue of whether the duty to assist 
would necessitate the Board obtaining an IME.  
Parenthetically, even if the instant claim was well grounded, 
the relevant facts herein would not compel the Board to 
obtain an IME.  In short, as there is no medical evidence to 
support the veteran's claim, the instant issue is not so 
complex or controversial as to require an IME opinion.  

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the veteran has been informed as to 
the type of evidence required to complete his claim for 
service connection for a psychiatric disability on a 
secondary basis.  Thus, VA's duty under Robinette has been 
fulfilled.  


ORDER

As a well grounded claim has not been submitted, entitlement 
to service connection for a psychiatric disorder as being 
proximately due to or the result of service connected 
disability is denied.


REMAND

With regard to the claim for higher evaluations for the 
service connected right knee, review of recent VA examination 
reports demonstrates that additional development is 
necessary.  The current 20 percent evaluation for residuals 
of anterior cruciate ligament tear of the right knee is 
assigned under Diagnostic Code (DC) 5257.  DC 5257 provides 
disability evaluations up to 30 percent for recurrent 
subluxation or lateral instability of the knee.  On VA 
examination in August 1999, the diagnoses included status 
post right ACL reconstruction.  The examiner noted that it 
appeared as if the veteran's ACL graft was either stretched 
or ruptured and in order to prevent recurrent instability, 
which the veteran currently noted was a significant problem, 
the veteran should be reevaluated either by an orthopedist or 
a sports specialist.  As the recommended examination has not 
been completed, additional development as directed by the 
examiner is necessary prior to further adjudication of the 
level of disability present under DC 5257. 

ional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  

The Court in DeLuca remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination. 

In this case, VA examiners noted in February 1998 and August 
1999 that evaluation of the veteran's right knee and low back 
would be necessary under DeLuca.  Each examiner then 
chronicled an extensive list of complaints which the Board 
would categorize as classic Deluca type complaints; that is, 
the veteran complained of restricted use of the low back and 
right knee with extended use or during flare-ups.  
Unfortunately, the examiners did not provide clinical 
findings as to the additional range of motion loss due to 
pain, weakened movement, excess fatigability or 
incoordination of the low back and right knee.  Accordingly, 
the veteran should be afforded a VA examination by an 
orthopedist or sports specialist and the report of 
examination must be compliant with the holding in DeLuca 
relative to the low back and right knee and provide complete 
clinical findings as to the level of subluxation or 
instability relative to the right knee.

The representative has also requested consideration of the 
veteran's service connected low back disability under the 
provisions of DC 5293 for intervertebral disc syndrome.  The 
veteran, however, is not service connected for intervertebral 
disc syndrome.  Accordingly, as part of the VA orthopedic 
examination, the examiner should determine whether there is 
evidence of intervertebral disc syndrome and, if so, render 
an opinion as to whether neurological disability is related 
to the service connected low back disability.  

By rating decision in December 1997, service connection was 
awarded for low back disability and a 10 percent disability 
evaluation was assigned effective from the date of claim on 
June 30, 1997.  The veteran was provided with notice of this 
action by letter in January 1998.  The veteran promptly filed 
a timely notice of disagreement in that same month.  By 
rating decision in March 1998, the 10 percent evaluation was 
raised to 20 percent.  As part of the March 1998 rating 
action, the RO noted that the higher 20 percent evaluation 
was made effective from the veteran's date of claim for 
increase on January 20, 1998.  

in controversy where less than maximum 
available benefit is awarded.  In the case at bar, the 
veteran's original claim for service connection for low back 
disability was filed in June 1997.  The timely notice of 
disagreement represented the veteran's intent to continue his 
original claim.  In other words, the final disability 
evaluation to be assigned for the low back (as raised in June 
1997) remained in controversy at the time of the March 1998 
rating decision.  Although the March 1998 rating decision 
referred to additional evidence that was not in existence at 
the time of the December 1997 rating decision, it was 
specifically noted that the higher 20 percent evaluation was 
based the claim for increase and was not based on the 
additional evidence.  Accordingly, the RO should revisit the 
issue of the proper effective date to be assigned for the 
grant of the 20 percent evaluation for low back disability 
under the auspices of the holding in AB.

The record also shows that the veteran may have filed a claim 
for Social Security Administration (SSA) disability benefits 
(see April 1999 request from SSA).  The Court has held that 
the VA has a duty to attempt to secure all records of the 
SSA.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
Thus, the RO must request complete copies of SSA decision(s) 
and records, if any, before it considers the veteran's VA 
claims.

Accordingly, the instant claim is REMANDED for the following:

1.  The RO should contact the veteran 
through his attorney and obtain the names 
and addresses of all health care 
providers who have treated him for the 
service connected disabilities at issue 
in recent years.  After securing any 
necessary releases, the RO should obtain 
all records that are not already 
contained in the claims folder.  Once 
obtained, all records should be 
permanently associated with the claims 
file.  

2.  The Social Security Administration 
should be contacted and asked to furnish 
any medical records and administrative 
decisions which have been prepared 
relative to the veteran's claim for 
disability benefits.  

3.  Following completion of the above 
development, the veteran should be 
afforded a VA examination by an 
orthopedist or specialist in sports 
medicine (see August 1999 report of VA 
examination).  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disabilities at issue in light of 
the whole recorded history.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  A copy of this Remand must 
be furnished to the examiner prior to the 
examination.  All criteria in each of the 
relevant diagnostic codes must be 
addressed in order for the Board to 
evaluate each disability and justify to 
the veteran the rating to be assigned for 
each disability on appeal. 

The examiner should determine the current 
severity of low back and right knee 
disability.  All indicated special tests 
and studies should be accomplished.  The 
examiner should provide complete range of 
motion studies for the low back and right 
knee.  Normal range of motion findings 
should also be provided for the low back 
and right knee.  The examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the service 
connected low back and right knee due to 
any of the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability, or 
incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.  The examiner should 
provide an opinion as to whether there is 
evidence of slight, moderate or severe 
recurrent subluxation or lateral 
instability of the right knee under DC 
5257.  The examiner should also determine 
whether there is evidence of 
intervertebral disc syndrome and, if so, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that intervertebral disc syndrome is 
etiologically related to the service 
connected low back disability.  The 
answer to this question should be 
formulated using the underlined standard 
of proof.  Complete reasons and bases for 
all medical opinions should be provided 
for the record.

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims.  Consideration should 
be given to the holdings in Deluca and 
Fenderson.  The RO should also revisit 
the proper effective date to be assigned 
for the 20 percent evaluation for low 
back disability under the holding in AB 
v. Brown, supra.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 


- 14 -


